Case 4:19-cr-06063-SMJ   ECF No. 106-1   filed 06/02/20     PageID.589 Page 1 of 1




                                         Confidential - Not for Release
Docket Information for Case:                9Z0542633 PAD IT              Court: PASCO MUNICIPAL (PA

 Note: NOI SCANNED
 Date        Description
 06/05/2019 Case Filed on 06/05/2019
             DEF 1 PESINA, MONICA ANGELIC Added as Participant
             OFF 1 PARRAMORE, W Added as Participant
             JTR/LGA/TBI fee included in the bail amount
             Case linked to electronic ticket 9Z0542633
             Received eTicket 9Z0542633 @ 01:53 AM by designated computer
             Citation not served on defendant.
             Citation and notice to be mailed by the court.
             NOI MAILED TO BOTH PER & DOL ADDRESSES ON FILE
 06/25/2019 PTR INF Set for 07/15/2019 01:30 PM in Room A with Judge CXS
             DEF MAILED IN REQUEST FOR HRG, MAILED DEF HRG NOTICE
 07/15/2019 PTR INF: Held
             Proceedings Recorded on Tape No. 2:36:30
             CP HANSON PRESENT
             CASE DISMISSED
             Charge 1 Dismissed : City's Mtn-Other
             Case Heard Before Judge STILWILL, CRAIG
             Case Disposition of CL Entered
